In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
          ___________________________
               No. 02-20-00400-CV
          ___________________________

IN RE UNION PACIFIC RAILROAD COMPANY, Relator




                  Original Proceeding
     17th District Court of Tarrant County, Texas
           Trial Court No. 017-307656-19


    Before Sudderth, C.J.; Birdwell and Womack, JJ.
          Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: February 24, 2021




                                         2